Shea, J.,
concurring. Although I agree with the remainder of the majority opinion, I disagree with the *717portion holding that “if the identity of the sexual assault counselor cannot be disclosed under General Statutes § 52-146k (b), then it would always be impossible to determine whether the statutory criteria set out in General Statutes § 52-146k (a) (5) were satisfied with respect to that sexual assault counselor.” The criteria in subdivision (5) for determining whether a person qualifies as a “sexual assault counselor” require proof that such person (1) has received at least twenty hours of appropriate training, (2) is certified as a counselor by the sexual assault center which provided such training, (3) is under the control of a “direct services supervisor of a rape crisis center,” and (4) is employed for the “primary purpose” of advising and assisting rape victims. It would not “always be impossible” to prove these facts without the testimony of the particular counselor who has conferred with the victim, as the opinion assumes. Other witnesses, such as the supervisor of the rape crisis center, could ordinarily be called to testify in proof of these requirements. The identity of the counselor would not necessarily have to be disclosed while her qualifications were being proved.
The majority opinion has effectively emasculated the statutory privilege for protection of the identity of the rape crisis counselor in declaring that disclosure of her identity is essential in order to determine whether she qualifies for the privilege under the criteria set forth in subdivision (5) of § 52-146k (b). The opinion does not respond to the paradox that, where a witness must testify in proof of her statutory right to protection of her identity, the defendant’s constitutional right of confrontation entitles him to revelation of the very information the privilege was designed to protect. Smith v. Illinois, 390 U.S. 129, 88 S. Ct. 748, 19 L. Ed. 2d 956 (1968). The intention of the legislature to protect against disclosure of the identity of the sexual assault counselor for fear of harrassment or reprisal is no less *718clear or less worthy of implementation than its purpose to prevent disclosure of the confidential communications of the victim without her consent. Even if the latter objective could be effectuated only at the expense of the former, as the majority opinion quite unnecessarily assumes, I fail to comprehend the basis upon which one of the two statutory privileges has been made subservient to the other.
Only in the event that the sexual assault counselor who assisted the victim in this case should take the stand to testify against the defendant would his right of confrontation require the disclosure on cross-examination of her identity. Smith v. Illinois, supra. At the point where the counselor involved is called as a witness, she should be given the opportunity to invoke her privilege under § 52-146k (b) not to disclose her identity by refusing to testify unless her statutory privilege is observed. Her right to exercise the privilege, which hinges upon proof of her status as a sexual assault counselor, could ordinarily be determined through the testimony of other witnesses concerning her qualifications prior to her appearance as a witness.